IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,201-01


EX PARTE JIMMY ED JONES, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 05-CRF-020
IN THE 105TH DISTRICT COURT FROM KENEDY COUNTY 


Per curiam.
 
O R D E R


 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of two counts of
intoxication manslaughter and two counts of driving while intoxicated with a child passenger. He
was sentenced to fifteen years' imprisonment and ten years' imprisonment for the intoxication
manslaughter charges. The ten-year sentence was suspended and the applicant was placed on
community supervision. He also was sentenced to two years' imprisonment for each driving while
intoxicated conviction. The Thirteenth Court of Appeals affirmed his convictions. Jones v. State, No.
13-05-774-CR (Tex. App.-Corpus Christi Jul. 5, 2007) (unpublished).    
	Applicant alleged six grounds for relief including ineffective assistance of trial and appellate
counsel. The trial court signed findings of fact and conclusions of law recommending that relief be
denied. We agree with the trial court's findings and deny relief. Any grounds attacking applicant's
conviction and probated sentence for intoxication manslaughter are dismissed without prejudice. Ex
parte Hiracheta, 307 S.W.3d 323, 325 (Tex. Crim. App. 2010). Applicant discharged his state jail
felony sentences several years ago and does not allege that he is restrained by those convictions.
Therefore, grounds attacking his discharged sentences are also dismissed. 
 
 
Filed: February 16, 2011
Do not publish